Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 16th June 2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2 – 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 39 of U.S. Patent No. 11,098,918 B2 and claims 1 – 20 of U.S. Patent No. 10,715,354 B2 Although the claims at issue are not identical, they are not patentably distinct from each other because the current application is a continuation of the patents above and they all involve load control systems, wherein a uniform resource identifiers (URI) are associated with the communications connections.
---------- ---------- ----------
Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2, 3, 4, 6, 14, 15, 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Narayan et al (US 2015/0134280 A1) in view of Baskaran et al (US 2014/0324192 A1).
Claim 2. Narayan shows a load control management system (fig. 4: load aggregator 408), comprising:  	an application (fig. 1);  	a first application programming interface (API) (fig. 4: one of API 404) for communicating between the application and a first load control system comprising a plurality of control devices (fig. 4: sites A and B), wherein each of the plurality of control devices has an associated demand response), a aggregate load and available load-sheds for individual loads connected to the system), and  	the aggregated usage activity is provided to the application ([0048]: the utility operators and independent system operators are connected to the customers through the demand response server using web API… the signal communication between customers and the demand response server is bidirectional and demand response servers transfers the demand response signals to the customers directly or through load aggregators).  Narayan does not expressly describe that usage activity is being aggregated.Baskaran teaches aggregating usage activities from multiple users ([0072]).It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the usage activity aggregation feature as taught by Baskaran in the management application to monitor both APIs of Narayan to facilitate automatically identifying usage patterns of an automation system and automatically creating user activity modes. 

Claim 14. Narayan shows a method of determining demand resource: see below), via the application, a aggregate load and available load-sheds for individual loads connected to the system); and  	providing the aggregated demand response server is bidirectional and demand response servers transfers the demand response signals to the customers directly or through load aggregators). 
Narayan does not expressly describe that usage activity is being aggregated.Baskaran teaches aggregating usage activities from multiple users ([0072]).It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the usage activity aggregation feature as taught by Baskaran in the method to monitor both APIs of Narayan to facilitate automatically identifying usage patterns of an automation system and automatically creating user activity modes. 

Claim 3 (similarly claim 15). Narayan shows the load control management system of claim 2, further comprising a gateway that acts as at least one of a router, a translator, and a data aggregator for communicating with the first API and the second API (fig. 4: demand response automation server / load aggregator).  

Claim 4 (similarly claim 17). Narayan shows the load control management system of claim 2, wherein the usage activity of at least one of the plurality of control devices of the first load control system and the usage activity of at least one of the plurality of control devices of the second load control system are each stored in a cloud-based system ([0048]: OpenADR server of the system is hosted in the cloud).  

Claim 6 (similarly claim 19). Narayan shows the load control management system of claim 2, wherein the aggregated usage activity is occupancy ([0038]: measured and scheduled occupancy).  


 	Claims 5, 11, 12, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Narayan et al (US 2015/0134280 A1) in view of Baskaran et al (US 2014/0324192 A1) and in further view of Burke et al (US 2014/0214225 A1).
Claim 5 (similarly claim 18). Narayan, modified by Baskaran, teaches the load control management system of claim 2; Narayan, modified by Baskaran, does not expressly teach wherein the aggregated usage activity is power consumption.  Burke teaches aggregated usage activity of power consumption ([0026]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add power consumption as taught by Burke as one of the aggregated usage activities of Narayan, modified by Baskaran, to facilitate efficiently managing loads and resources in the system.

Claim 11 (similarly claim 20). Narayan, modified by Baskaran, teaches the load control management system of claim 2; Narayan, modified by Baskaran, does not expressly describe wherein the first load control system and the second load control system are in different rooms.  Burke teaches data are aggregated from a first load control system and a second load control system wherein they are being in different rooms (fig. 3: HOMES 1, 2 and 3; [0034]: the aggregated load control of individual homes forming a sub group of homes may be controlled so that not only the individual homes overall (collectively) but also the appliances within each home are controlled to maintain an aggregate usage level meeting the constraints required for their local transformer).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement different load control systems in different rooms as taught by Burke as one of the aggregated usage activities of Narayan, modified by Baskaran, to facilitate efficiently managing loads and resources in the system.

Claim 12. Narayan, modified by Baskaran, shows the load control management system of claim 2; Narayan, modified by Baskaran, does not expressly describe wherein the first load control system and the second load control system are in different buildings.Burke teaches a first load control system and a second load control system being in different buildings (fig. 1: HEMS in house 1, house 2 and house 3; [0030]).It would have been obvious to one of ordinary skill in the art before the effective filing date of Burke as one of the aggregated usage activities of Narayan, modified by Baskaran, to facilitate efficiently managing loads and resources in the system.

---------- ---------- ----------
 	Claims 7, 8, 9, 10 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Narayan et al (US 2015/0134280 A1) in view of Baskaran et al (US 2014/0324192 A1) and in further view of Kobraei et al (US 2011/0202293 A1).
Claim 7. Narayan, modified by Baskaran, shows the load control management system of claim 2; Narayan, modified by Baskaran, do not expressly describe wherein a uniform resource identifier (URI) is associated with each of the plurality of control devices of the first load control system. Kobraei teaches URI being associated with a plurality of control devices of a load control system ([0103]: then the HEG would assign the one that is not a load control device as the Utility meter; [0116]: the customer will start by entering identifying information on the home that the HEG is in into a CAS window… to enter a specific URI that indicates where to get the pricing information).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the URI feature as taught by Kobraei in the control devices of Narayan, modified by Baskaran, to facilitate more efficient energy management.

Claim 8. Narayan, modified by Baskaran and Kobraei, shows the load control management system of claim 2; Narayan, modified by Baskaran, do not expressly describe wherein the plurality of control devices of the first load control system comprise one or more of an occupancy sensor, a daylight sensor, a driver, a motorized window treatment, and a controllable electrical receptacle (Kobraei, [0130]: motion sensors, door sensors, lighting controls, switches, smart plugs, bathroom scales).  

Claim 9. Narayan, modified by Baskaran, shows the load control management system of claim 2; Narayan, modified by Baskaran, do not expressly describe wherein a URI is associated with each of the plurality of control devices of the second load control system.Kobraei teaches URI being associated with a plurality of control devices of a load control system ([0103]: then the HEG would assign the one that is not a load control device as the Utility meter; [0116]: the customer will start by entering identifying information on the home that the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the URI feature as taught by Kobraei in the control devices of Narayan, modified by Baskaran, to facilitate more efficient energy management.

Claim 10. Narayan, modified by Baskaran and Kobraei, shows the load control management system of claim 2; Narayan, modified by Baskaran, do not expressly describe wherein the plurality of control devices of the second load control system comprise one or more of an occupancy sensor, a daylight sensor, a driver, a motorized window treatment, and a controllable electrical receptacle (Kobraei, [0130]: motion sensors, door sensors, lighting controls, switches, smart plugs, bathroom scales).  

Claim 16. Narayan, modified by Baskaran, shows the method of claim 14; Narayan, modified by Baskaran, do not expressly describe further comprising associating a uniform resource identifier (URI) with each of the plurality of control devices of the first load control system and associating a URI with each of the plurality of control devices the second load control system.  
Kobraei teaches URI being associated with a plurality of control devices of a load control system ([0103]: then the HEG would assign the one that is not a load control device as the Utility meter; [0116]: the customer will start by entering identifying information on the home that the HEG is in into a CAS window… to enter a specific URI that indicates where to get the pricing information).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the URI feature as taught by Kobraei in each of the control devices of Narayan, modified by Baskaran, to facilitate more efficient energy management.

---------- ---------- ----------
Claims 13 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Narayan et al (US 2015/0134280 A1) in view of Baskaran et al (US 2014/0324192 A1) and in further view of Irving (US 2011/0231320 A1).
Claim 13 (similarly Claim 21). Narayan, modified by Baskaran, shows the load control management system of claim 2; Narayan, modified by Baskaran, do not expressly describe wherein the first load control system and second load control system are controlled by different versions of software. Irving teaches first and second load control systems being controlled by different software versions ([0021]-[0025]: Interoperability Between the Building and the Smart Grid Supporting ADR a. BACnet --Load Control Object b. ZigBee --Load Control and Price Cluster c. OpenADR--supports real-time price rates to the building and direct load control d. IEC 61850--common information model e. ANSI C12.19--revenue metering information model).It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to set the first and second load control systems of Narayan, modified by Baskaran, to run on different softwares as taught by Irving to facilitate and support various types of load control systems.
---------- ---------- ----------
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
1. Yla-Outinen et al, US 2004/0152469 A1: message-based conveyance of load control information wherein a content of a user part of SIP URI is used for load control, e.g. session control and load balancing and in particular, the user part of the SIP URI (Uniform Resource Identifier) can be divided into subfields which may be utilized e.g. for control and/or routing purposes.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xavier Szewai Wong whose telephone number is 571.270.1780. The examiner can normally be reached on 11:30 am - 8:30 pm Mon to Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/XAVIER S WONG/Primary Examiner, Art Unit 2415                                                                                                                                                                                                        9th September 2021